DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. US 10,157,871 B1.
Regarding claims 1-3 and 5-8, Yu discloses:
A method (Figs. 2A-2K) comprising:
forming a first dielectric layer (312a) (Fig. 2C);
forming a first redistribution line (322a) comprising a first via extending into the first dielectric layer, and a first trace over the first dielectric layer (Fig. 2C);
forming a second dielectric layer (314a) covering the first redistribution line (Fig. 2C);
patterning the second dielectric layer to form a via opening, wherein the first redistribution line is revealed through the via opening (Fig. 2C, col 6 lines 1-30);
depositing a conductive material (324a) into the via opening to form a second via in the second dielectric layer, and a conductive pad over and contacting the second via (Fig. 2C); and
forming a conductive bump (500,p1,p2) over the conductive pad, wherein the conductive pad is larger than the conductive bump, and the second via is offset from a center line of the conductive bump (Fig. 2K).
(claim 2) col 6 lines 1-16.
(claim 3) conductive pad (col 6 lines 1-16) and conductive bump (col 7 lines 12-59) (i.e. copper).

Regarding claims 9 and 11-15, Yu discloses:
A structure (Fig. 2K) comprising:
a first dielectric layer (312a);
a first via (322a) extending into the first dielectric layer;
a conductive trace (322a) over the first dielectric layer, wherein the conductive trace is over and joined to the first via;
a second dielectric layer (314a) covering the conductive trace;
a second via (324a) in the second dielectric layer;
a conductive pad (324a) over and contacting the second via; and
a conductive bump (500,p1,p2) over and contacting the conductive pad, wherein the conductive pad extends laterally beyond edges of the conductive bump, and wherein the second via and the conductive bump are eccentric.
(claim 14) in the case where the first via is 320a.	

Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu US 2019/0074195 A1.
Regarding claims 16-19, Hu discloses:
A structure (Fig. 2A) comprising:
a plurality of dielectric layers (104, 106);
a plurality of redistribution lines (unnumbered vias between interconnections ; 152 and other unnumbered interconnections) in the plurality of dielectric layers, wherein each of the plurality of redistribution lines comprises a via (unnumbered vias between interconnections) and a trace (152 and other unnumbered interconnections) over and contacting the via, and the vias in the plurality of redistribution lines are stacked to form a via stack, with the vias being vertically aligned;

a conductive pad (154) over and contacting the top via; and
a conductive bump (108) over and joined to the conductive pad, wherein the conductive pad and the conductive bump share a common center line, and the top via is offset from the common center line, with at least a portion of the top via being overlapped by the conductive bump.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 1 above, in view of Kelly et al. US 2019/0189552 A1.
Regarding claim 4, Yu does not disclose:
bonding a package component over the conductive bump; and 
dispensing an underfill, wherein the underfill contacts a first sidewall of the conductive bump; and the underfill further contacts a top surface and a second sidewall of the conductive pad.
Kelly discloses a publication from a similar field of endeavor in which:
bonding a package component (793) over the conductive bump (792); and 

It would have been obvious to one skilled in the art to employ the further processing of Kelly in order to integrate the package with other components while protecting the bump interconnection and pads with the underfill material.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claim 9 above, in view of Tsai US 2005/0046041 A1.
Regarding claim 10, Yu does not disclose:
wherein the conductive bump and the conductive pad have round top-view shapes.
Tsai discloses a publication from a similar field of endeavor in which:
wherein the conductive bump (40) and the conductive pad (14) have round top-view shapes (Fig. 2, claim 8).
It would have been obvious to one skilled in the art to understand that such shapes are normally employed in order to accommodate solder ball connections.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, as applied to claim 16 above, in view of Kelly et al. US 2019/0189552 A1.
Regarding claim 4, Yu does not disclose:
further comprising a underfill contacting the first sidewalls of the bump, and second sidewalls and a top surface of the conductive pad.
Kelly discloses a publication from a similar field of endeavor in which:
further comprising a underfill (794) contacting the first sidewalls of the bump (792), and second sidewalls and a top surface of the conductive pad (782).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.